AFTER REMAND FROM SUPREME COURT
HOLMES, Judge.
The prior judgment of this court has been affirmed in part, reversed in part, and the cause remanded by the Supreme Court of Alabama. On remand to this court and in compliance with the supreme court’s opinion of July 15, 1988, 537 So.2d 919, this cause is now affirmed in part, reversed in part, and remanded for proceedings or for the entry of a judgment not inconsistent with the opinion of the supreme court.
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED.
BRADLEY, P.J., and INGRAM, J., concur.